83 F.3d 415
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clyde Walter MEADOWS, Plaintiff-Appellant,v.Richard LANHAM, Commissioner;  William Smith;  LieutenantRouling;  Officer Evans;  Officer Harsh,Defendants-Appellees.
No. 96-6230.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided May 3, 1996.

Appeal from the United States District Court for the District of Maryland, at Greenbelt.   Andre M. Davis, District Judge.  (CA-95-1779-AMD)
Clyde Walter Meadows, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint filed under 42 U.S.C. § 1983 (1988).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Meadows v. Lanham, No. CA-95-1779-AMD (D.Md. Jan. 30, 1996).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.